DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 11-12, & 16-20 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Babbitt et al (U.S. Pat. # 5,075,630).
Regarding Independent Claim 1, Babbitt teaches:
A testing device, characterized in that the testing device comprises: 

a plate assembly including a first plate and a second plate parallel to each other (Fig. 3 Elements 20 & 32.), wherein the first plate is disposed within the first groove and fits closely within the first groove along a length direction and a thickness direction of the testing device (Fig. 3 Elements 20 & 58.), the second plate is disposed within the second groove (Fig. 3 Elements 32 & 60), with a gap present in the second groove along a length direction and/or a thickness direction of the testing device (Fig. 3 Elements 20 & 32.); 
a connector array including a plurality of connector assemblies disposed on the plate assembly in a predetermined pattern (Fig. 3 Elements 54 & 56.), wherein each of the plurality of connector assemblies is connected between the first plate and the second plate (Fig. 3 Elements 54 & 56. See column 3 lines 55-68.); and 
a displacing tool disposed on the bracket and/or the plate assembly and configured to displace the second plate relative to the first plate within the second groove along a length direction and/or a thickness direction of the testing device (Fig. 3 Elements 62, 64, & 48.).

    PNG
    media_image1.png
    443
    493
    media_image1.png
    Greyscale

Regarding Claim 5, Babbitt teaches all elements of claim 1, upon which this claim depends.
Babbitt teaches the bracket is generally U-shaped, and includes a base, and parallel arms projecting from both ends of the base (Fig. 3 Elements 58 & 60).
Regarding Claim 6, Babbitt teaches all elements of claim 5, upon which this claim depends.
Babbitt teaches the displacing tool includes second threaded members extending along a length direction of the testing device, wherein the second threaded member is provided to pass through one of the arms, and configured to adjust a position of the second plate relative to the first plate along a length direction of the testing device (Fig. 3 Elements 62, 64, & 48.).
Regarding Claim 7,
Babbitt teaches the second threaded member has a head located outside the arm, a stem passing through the arm, and a tip resting against a lateral surface of the second plate (Fig. 3 Elements 62, 64, & 48.).
Regarding Claim 8, Babbitt teaches all elements of claim 6, upon which this claim depends.
Babbitt teaches the positions of the second threaded members on the two arms are mirror images of each other (Fig. 3 Elements 62, 64, & 48.).
Regarding Claim 11, Babbitt teaches all elements of claim 1, upon which this claim depends.
Babbitt teaches the first plate and the second plate have substantially the same size and shape (Fig. 3 Elements 20 & 32.).
Regarding Claim 12, Babbitt teaches all elements of claim 1, upon which this claim depends.
Babbitt teaches the plate assembly includes a sleeve disposed between the first plate and the second plate, wherein the sleeve is configured to maintain that the first plate and the second plate in a spaced apart relationship from each other (Fig. 3 Element 14.).
Regarding Claim 16, Babbitt teaches all elements of claim 5, upon which this claim depends.
Babbitt teaches
Regarding Claim 17, Babbitt teaches all elements of claim 1, upon which this claim depends.
Babbitt teaches the connector assembly includes a connector and a first adapter and a second adapter that are connected to both ends of the connector (Fig. 3 Elements 54 & 56.).
Regarding Claim 18, Babbitt teaches all elements of claim 17, upon which this claim depends.
Babbitt teaches the first adapter is fixed on the first plate, and has one port disposed outside of the first plate and the other port opposite thereto disposed inside of the first plate (Fig. 3 Elements 54 & 56.).
Regarding Claim 19, Babbitt teaches all elements of claim 17, upon which this claim depends.
Babbitt teaches the second adapter is fixed on the second plate, and has one port disposed outside of the second plate, and the other port opposite thereto disposed inside of the second plate (Fig. 3 Elements 54 & 56.).
Regarding Claim 20, Babbitt teaches:
A testing device, characterized in that the testing device comprises: 
a bracket including a first groove and a second groove parallel to each other (Fig. 3 Elements 58 & 60), wherein the first groove and the second groove run through an inner surface of the bracket perpendicularly to a thickness direction of the testing device (Fig. 3 Elements 58 & 60); 
a plate assembly including a first plate and a second plate parallel to each other (Fig. 3 Elements 20 & 32.), wherein the first plate is disposed within 
a connector array including a plurality of connector assemblies disposed on the plate assembly in a predetermined pattern (Fig. 3 Elements 54 & 56.), wherein each of the plurality of connector assemblies is connected between the first plate and the second plate (Fig. 3 Elements 54 & 56. See column 3 lines 55-68.); 
a first displacing tool disposed on the bracket configured to displace the second plate relative to the first plate within the second groove along a length direction of the testing device (Fig. 3 Elements 62, 64, & 48.); and 
a second displacing tool disposed on the plate assembly configured to displace the second plate relative to the first plate within the second groove along a thickness direction of the testing device (Fig. 3 Elements 62, 64, & 48.).

    PNG
    media_image1.png
    443
    493
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt et al (U.S. Pat. # 5,075,630) in view of Oldfield (U.S. Pat. # 5,017,865).
Regarding Claim 2, Babbitt teaches all elements of claim 1, upon which this claim depends.
Babbitt teaches the displacing tool includes first threaded members extending along a thickness direction of the testing device (Fig. 3 Elements 62, 64, & 48.), 
Babbitt does not explicitly teach the first threaded member is disposed on the first plate and the second plate, and configured to adjust a position of the second plate relative to the first plate along a thickness direction of the testing device.
Oldfield teaches the first threaded member is disposed on the first plate and the second plate, and configured to adjust a position of the second plate relative to the first plate along a thickness direction of the testing device (Fig. 1A-B, 2, & 3 Elements 23 & 24. See Column 4 lines 40-51.).


    PNG
    media_image2.png
    525
    364
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    286
    286
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Oldfield to the teachings of Babbitt such that the first threaded member is disposed on the first plate and the second plate, and configured to adjust a position of the second plate relative to the first plate along a thickness direction of the testing device because this is a simple, reliable and robust means of maneuvering two elements and it allows for a simple linear connection.
Regarding Claim 3, Babbitt & Oldfield teach all elements of claim 2, upon which this claim depends.
Babbitt does not explicitly teach 
Oldfield teaches the first threaded member has a head located outside the first plate, a stem passing through the first plate, and a tip resting against an inner surface of the second plate (Fig. 1A-B, 2, & 3 Elements 23 & 24. See Column 4 lines 40-51.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Oldfield to the teachings of Babbitt such that the first threaded member has a head located outside the first plate, a stem passing through the first plate, and a tip resting against an inner surface of the second plate because this is a simple, reliable and robust means of maneuvering two elements and it allows for a simple linear connection.
Regarding Claim 4, Babbitt & Oldfield teach all elements of claim 2, upon which this claim depends.
Babbitt does not explicitly teach the first threaded members are disposed at four corners of the first plate and the second plate.
But it would have been obvious to one of ordinary skill in the art to have the first threaded members are disposed at four corners of the first plate and the second plate because this would allow one to efficiently and effectively hold an object with evenly applied pressure and a minimization of the possibility of damage.

Allowable Subject Matter
Claims 9-10 & 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not anticipate alone or combine in an obvious manner to teach the invention claimed by Applicant. The structural and functional limitations are very specific in detail. The only way to combine any references that may teach the claimed limitations would be to use impermissible hindsight.
Regarding Claim 9, Babbitt teaches all elements of claim 1, upon which this claim depends.
Babbitt teaches the displacing tool includes a first group of pin holes disposed on the first plate and the second plate, a second group of pin holes disposed on the first plate and the second plate, and pins capable of inserting into the first group of pin holes and the second group of pin holes, wherein the first group of pin holes and the second group of pin holes and the pins are configured to adjust a position of the second plate relative to the first plate along a length direction of the testing device.
Regarding Claim 10, Babbitt teaches all elements of claim 9, upon which this claim depends.
Babbitt teaches the positions of the first group of pin holes on the first plate and on the second plate along a length direction of the testing device are aligned with each other, and the positions of the second group of pin holes on the first plate and on the second plate along a length direction of the testing device deviate from each other.
Regarding Claim 13,
Babbitt does not explicitly teach the plate assembly further includes one or more connection bolts, which connect the second plate to the first plate and press the first plate and the second plate against both ends of the sleeve.
Regarding Claim 14, Babbitt teaches all elements of claim 13, upon which this claim depends.
Babbitt does not explicitly teach the connection bolts are positioned at the center of the first plate and the second plate.
Regarding Claim 15, Babbitt teaches all elements of claim 12, upon which this claim depends.
Babbitt does not explicitly teach a wedge is disposed in a gap between the second groove of the bracket and the second plate, to press the first plate and the second plate against both ends of the sleeve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some, but not all< of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858